DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/07/2020 and 07/08/2021 has been considered by the examiner.

Claim Objections

The following claims are objected to because of the following informalities:a. The phrase "a removable probe" should read “a removable clip” in claim 3 since there is no “probe” mentioned in specification or identified in any figures. Please consider revising this phrase.b. Inconsistency between the: claims and the disclosure: 
the specification  fails to specifically disclose  "a removable probe" in claim 3, the claims shall define the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject-matter recited in the claim(s). Please consider revising and simplifying claim language.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: reference numeral “2713” should read “27B” in paragraph [0050], Figures 2A-B.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN  PAO-CHYUAN (WO 2007090331 A1; herein after “Chen”) in view of Stenzel (US 6,809,860).	
Chen and Stenzel disclose microscope having objective lens. Therefore, they are analogous art.

	Regarding claim 1, Chen teaches a microscope objective (objective lens 21, FIG. 3) comprising: a lens (a lens in objective 21, as shown at least in FIG. 7 above); a housing (yoke 31); a lens holder (objective lens carrier 22) that is arranged to couple the lens to the housing (i.e., a hanging assembly (40) which is fixed to the lens assembly (20) as shown at least in FIG. 7 above, see Abstract and page 4); a first conductor (41) and a second conductor (41), the first conductor and the second conductor extending along a sidewall of the housing (i.e., each of the elastic conductors 41 has the dual characteristics of an elastic body and a conductor, and two ends of the suspension conductors are respectively fixed to the two suspensions of the objective lens carrier 22 by welding (e.g., extending along a sidewall of the housing 31), as at least shown in FIGS. 3-4 and FIG. 8 above, see page 4, para. 5-6), the first conductor and the second conductor being arranged to form at least one loop (i.e., the elastic conductor 41 is connected to the suspension ends 223, 224 of the objective lens holder 22, and is in electrical communication with the two lead ends of the coil 33, so that current can be borrowed from the printed circuit board 14. The elastic conductor 41 is electrically connected to the coil 33 and forms a current loop, see page 4, para. 6) that is disposed about at least a portion of a perimeter of a field of view of the lens (i.e., the coil 33 (loop) of 22 (lens holder) forms a magnetic field space and generates a magnetic force direction which is the same as the optical axis direction of the objective lens 21 (e.g., field of view of the lens, see page 4, para. 5; and at least shown in FIGS. 3-5 and FIG. 7 above, see page 4, para. 5).
	Chen teaches all limitations except for explicit teaching of a microscope objective comprising a lens, and the first conductor and the second conductor extending along a sidewall of the housing.
	However, in a related field of endeavor Stenzel teaches a microscope having an objective (2) as shown in FIG. 1, see Abstract; and depicted in the lower part of FIG. 2 is transponder 6 (conductors) with its associated antenna 10 (loop), which is arranged on the screw ring (side wall) of objective 2, column 4, lines 44-51.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that 

Regarding claim 2, Chen as set forth in claim 1 further teaches the loop (33) is formed on the lens holder (22) (as shown in FIG. 10), and the loop encloses the field of view of the lens (as shown in FIG. 7).

Regarding claim 4, Chen teaches the loop is formed over the lens (i.e., loop 33 is formed over the lens, as shown in FIG, 7 above and FIG. 4).

Regarding claim 6, Chen as set forth in claim 1 further teaches the lens holder includes one or more notches (guide 50) that are formed thereon (as shown in FIG. 8 above and FIGS. 3-5, see page 4, para. 7).

Regarding claim 7, Chen as set forth in claim 1 further teaches the first conductor and the second conductor form a microstrip (as shown in FIG. 8 above and in FIGS. 3-5).

Regarding claim 8, Chen as set forth in claim 1 further teaches a dielectric circuit board (an elastic body) that is formed on the housing (31) (as shown at least in FIG. 8 above and FIGS. 9-10), wherein the first conductor and the second conductor (i.e., each of the elastic conductors 41 has the dual characteristics of an elastic body and a conductor (dielectric circuit board), see page 4, para. 6).

Regarding claim 9, Chen as set forth in claim 1 further teaches the loop is disposed around a perimeter of the lens (as shown at least in FIG. 7).

Regarding claim 10, Chen as set forth in claim 1 further teaches at least a portion of the loop is disposed above or below a mid-portion of the lens (as shown at least in FIG. 7).

Regarding claim 16, Chen teaches microscope objective having an optical path (objective lens 21 having a optical axis, FIG. 3), the microscope objective comprising: a housing (31); a lens holder (22) that is coupled to the housing, the lens holder having a main surface extending across the optical path (i.e., an objective lens carrier 22, and defines an optical axis direction passing through the objective lens 21, and the objective lens carrier, page 4, para. 4 and as shown at least in FIG. 7 above and FIG. 3), the main surface having one or more notches (guide 50) formed thereon (i.e., the guiding member 50 is received in the guiding portion 225 of the objective lens carrier 22 such that the guiding member 50 and the lens assembly 20 are The contact is made, and the axis of the guiding member 50 is perpendicular to the normal of the plane of the parallelogram formed by the two elastic conductors 41, and parallel with the translation direction (optical path) of the lens assembly 20, see page 4, para. 7 as shown at least in FIGS. 3-5); a first conductor and a second conductor (41) that are coupled to a sidewall of the housing (i.e., each of the elastic conductors 41 has the dual characteristics of an elastic body and a conductor, and two ends of the suspension conductors are respectively fixed to the two suspensions of the objective lens carrier 22 by welding (e.g., extending along a sidewall of the housing 31), as at least shown in FIGS. 3-4 and FIG. 8 above, see page 4, para. 5-6), the first conductor and the second conductor being arranged to form a loop (i.e., (i.e., the elastic conductor 41 is connected to the suspension ends 223, 224 of the objective lens holder 22, and is in electrical communication with the two lead ends of the coil 33 (loop), so that current can be borrowed from the printed circuit board 14. The elastic conductor 41 is electrically connected to the coil 33 and forms a current loop, see page 4, para. 6)  
Chen teaches all limitations except for explicit teaching of a microscope objective, and the first conductor and the second conductor extending along a sidewall of the housing.
	However, in a related field of endeavor Stenzel teaches a microscope having an objective (2) as shown in FIG. 1, see Abstract; and depicted in the lower part of FIG. 2 is transponder 6 (conductors) with its associated antenna 10 (loop), which is arranged on the screw ring (side wall) of objective 2, column 4, lines 44-51.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that transponder (conductors) and associated antenna (loop), which is arranged on the screw ring (side wall) of the microscope objective as taught by Stenzel, in order to make 

Regarding claim 18, Chen as set forth in claim 16 further teaches a dielectric circuit hoard (an elastic body) that is disposed on a sidewall of the housing (31) (as shown at least in FIG. 8 above and FIGS. 9-10), wherein the first conductor and the second conductor are formed on the dielectric circuit board (i.e., each of the elastic conductors 41 has the dual characteristics of an elastic body and a conductor (dielectric circuit board), see page 4, para. 6).

Regarding claim 19, Chen as set forth in claim 16 further teaches the loop (31) is disposed around a perimeter of the lens (as shown at least in FIG. 7 above).

Regarding claim 20, Chen as set forth in claim 16 further teaches at least a portion of the loop (31) is disposed above or below a mid-portion of the lens (as shown at least in FIG. 7 above).

Allowable Subject Matter
Claims 3, 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach, or renders obvious, regarding a removable probe that is coupled to the housing, wherein the loop is disposed on the removable clip.
Regarding claim 5, the prior art does not teach, or renders obvious, regarding a radio-frequency (RF) connector disposed on the housing, the RF connector being electrically coupled to the first conductor and the second conductor.
Regarding claim 17, Chen the prior art does not teach, or renders obvious, regarding a radio-frequency (RF) connector, wherein: (i) the first conductor and the second conductor are electrically coupled to the RF connector, and (ii) the first conductor and the second conductor extend along the sidewall of the housing and onto the lens holder.

Allowable Subject Matter
	Claims 11-15 are allowed.
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art of record Chen (WO2007090331A1) in view of Stenzel (US 6,809,860) and Bayat (US PUB 2017/0010338) fails to teach a combination of all the claimed features as presented in independent claim 11, for example a microscope objective having a housing having a radio-frequency (RF) connector disposed thereon; a lens holder that is coupled to the housing; a first conductor and a second conductor that are electrically 
Specifically, Bayat fails to teach “a housing having a radio-frequency (RF) connector disposed thereon and a first conductor and a second conductor that are electrically coupled to the RF connector” as claimed.
Claims 12-15 are allowable due to their dependency on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 15, 2022